DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 12 contains illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 1, 3-17 and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 at line 4 recites “a stimulating coil…that faces a tissue being treated” and at line 7 “the front side being oriented toward the tissue and the rear side being oriented facing away from the tissue” which is a positive recitation of human subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, it is unclear what shape is being asserted by the recitation “a shape of two flat members connected in a heat-conductive interface”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Goldberg et al. (U.S. Pub. No. 2015/0238357). Regarding claim 21, Goldberg et al. (hereinafter Goldberg) discloses a method of treating living tissue with magnetic fields in a wide range of strength, comprising providing a tissue stimulating magnetic field having an intensity of up to 5T at a distance of 10 mm or less from the tissue ([0044], [0068], [0028] and Fig. 4).  Regarding claim 22, the tissue stimulating magnetic field is applied to a tissue of a human organ, and the human organ is afflicted with a condition selected from the group consisting of: an eye condition, including dry eye and mechanical ablation; a neurological disorder; a condition associated with pathological proliferation; and a pathology associated with epithelial tissues (see Abstract; Fig. 4; [0003] and [0038]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2011/0021863) in view of Becker (U.S. Pub. No. 2010/0298624).  Regarding claim 1, Burnett et al. (hereinafter Burnett) discloses a device for treating a living tissue with magnetic fields, the device comprising: one or more coil applicators (Figs. 31 and 34 and [0210], each having a face and a stimulating coil 300 housed therein that is capable of facing a tissue being treated (Figs. 31 and 34 and [0205]), wherein the stimulating coil includes a core 312 and windings (Fig. 32 and [0205]), a reflector plate 318 adjacent to the stimulating coil 300 (Fig. 34 and [0210], the  reflector plate 318 having a plane defining a rear side and a front side of the stimulating coil (plate 318 faces patient as it is a patient interface plate [0210] and Fig. 34), the front side being oriented toward the tissue and the rear side being oriented 324 configured to cool the stimulating coil [0213]; and a generator configured to drive the stimulating coil ([0133], [0203] and [0250]), wherein the device is configured to provide a magnetic field in a range of at least 0.1T to 3T [0199] at a distance of 1 cm or less from the face of the one or more coil applicators (Figs. 31 and 34 and [0214]).  However, Burnett fails to disclose explicitly that the reflector plate is ferromagnetic.  Becker discloses a device for generating electromagnetic fields to be used in healing, wherein a reflector plate is adjacent the coil and likewise will be placed adjacent a user, as suggested by Burnett, wherein the reflector plate is ferromagnetic ([0116] and [0117] and Fig. 10A-C).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a reflector plate held between a stimulating coil and a user as taught by Becker, of a ferromagnetic material as suggested by Burnett, as Burnett recognizes the need to focus an electromagnetic field on a given treatment surface ([0201] and [0204]) and Becker discloses that a ferromagnetic plate wraps the magnetic field around to a given treatment surface, thereby enhancing the field gradient in the tissues being treated [0116].  Regarding claim 3, Burnett discloses that the reflector plate 318 is adjacent the stimulating coil and the core (Fig. 34 and [0205]), however Burnett fails to disclose wherein the core is a ferromagnetic core disposed within the stimulating coil.  Becker discloses a device for generating electromagnetic fields to be used in healing, wherein a coil body may be wrapped around an open or air core or alternatively a ferrous core in order to generate a field which is directed towards a particular area of a body [0006].  Therefore, it would 316 with ports 319 [0214] and Fig. 34), and to prevent contact between the tissue and the stimulating coil (Figs. 31 and 34 and [0212]).  Regarding claim 6, the cooling mechanism of Burnett comprises a heat sink [0238] and cooling fan [0213].
Regarding claim 7, Burnett discloses wherein the generator is configured to generate magnetic pulses having an amplitude of up to about 3T [0199], however 
Regarding claim 8, Burnett fails to disclose wherein the core and the ferromagnetic reflector plate are configured to form a ferromagnetic body that reflects the magnetic field created in the stimulating coil towards the treated tissue, thereby minimizing the energy losses and cooling requirements,  Becker discloses wherein the core and ferromagnetic plate are configured to form a ferromagnetic body that reflects the magnetic field created in the coil towards the treated tissue to enhance the field gradient in the tissues being treated.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a core and reflector plate as taught by Burnett, to form a ferromagnetic body that reflects the magnetic field towards the tissue as suggested by Becker, as Burnett recognizes the need to focus an electromagnetic field on a given treatment surface ([0201] and [0204]) and Becker discloses that a ferrous core enable output/generation 
Regarding claim 9, Becker discloses a ferromagnetic plate and core as disclosed above, however Becker does not disclose that each are made by the process of sintering iron.  It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The products "ferromagnetic plate” and “ferromagnetic core” are made obvious by Burnett in view of Becker as disclosed above.
Regarding claim 10, Burnett discloses the heat sink comprises a flat, heat-conductive portion (thermally conductive material [0238] and [0241]-[0243]) adjacent to the reflector plate 382.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2011/0021863) in view of Becker (U.S. Pub. No. 2010/0298624) and further in view of Ishikawa et al. (U.S. Pub. No. 2001/0031906).  Regarding claim 17, Burnett and Becker discloses wherein the one or more spacers comprise an insulating layer ([0208] of Burnett); however the combination fails to disclose wherein the insulating layer has a thickness of 10 mm or less.  Ishikawa et al. (hereinafter Ishikawa) discloses a treatment device for applying a magnetic field to a variety of tissue areas (see Abstract), wherein the coil defines a spacer of an insulating layer [0039], wherein the layer has a thickness of 10 mm or less [0044] in an effort to relieve noise between turns of the coil [0044].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a coil with an insulating spacer as taught by Burnett and Becker, such that the insulating spacer layer is less than 10 mm as suggested by Ishikawa, in order to provide a layer which is thin enough such as not to inhibit the purpose of the coil and still provide reduction of noise generated by the coils ([0044] of Ishikawa).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. Pub. No. 2015/0238357).  Regarding claim 23, Goldberg discloses wherein the magnetic field includes pulses having an amplitude of up to about 5T [0044], however Goldberg fails to disclose explicitly wherein the magnetic pulses have a length of 50 to 2000 µs, frequency up to 200 pulses/s, and a rate of change of at least 200 T/s.  However, Burnett describes the amplitude, length, frequency and rate of change can be adjusted based on the treatment ([0044], [0045] and [0033]) to achieve various treatment parameters or ranges for various field strengths, tissue depth, and response .  

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791